OPINION — AG — ** STATE OFFICERS — FAITHFUL PERFORMANCE BONDS — RENEWAL ** ALTHOUGH A SPECIFIC STATUTE MAY REQUIRE CUMULATIVE LIABILITY, AND THUS A COMPLETELY NEW BOND EACH YEAR, GENERALLY, WHERE ANY STATE OFFICIAL OR EMPLOYEE IS AUTHORIZED OR REQUIRED TO GIVE A BOND, SUCH BOND UPON ITS EXPIRATION MAY BE RENEWED BY A RENEWAL OR CONTINUATION CERTIFICATE, BUT THE LIABILITY UNDER SUCH RENEWAL OR CONTINUATION CERTIFICATE IS LIMITED TO THE AMOUNT OF THE ORIGINAL BOND AND IS NOT CUMULATIVE BY THE TERMS OF SAID CERTIFICATE. (SURETY BOND, CONTRACT, FUNDS) CITE: 74 Ohio St. 593 [74-593], 74 Ohio St. 18 [74-18](A) (SAM I. HELLMAN)